Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-2008

Rush v. Corr Med Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Rush v. Corr Med Ser" (2008). 2008 Decisions. Paper 762.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/762


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-233                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 07-4552
                                   ___________

                                 DAVID R. RUSH,
                                                        Appellant

                                         v.

        CORRECTIONAL MEDICAL SERVICES, INC.; SCOT ALTMAN;
       CHRISTINE MALANEY; DONNA PLANTE; MD JOHN DOE; GAIL
        ELLER; FREDERICK DURST; MD MUHAMMAD NIAZ; FIRST
            CORRECTIONAL MEDICAL, INC.; MD SITTA ALI;
                 MD MCDONALD; DEBBIE RODWELLER
                 ____________________________________

                  On Appeal from the United States District Court
                            for the District of Delaware
                          (D.C. Civil No. 07-cv-00514)
                   District Judge: Honorable Sue L. Robinson
                   ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  June 19, 2008

              Before: MCKEE, RENDELL and SMITH, Circuit Judges

                           (Opinion filed: July 31, 2008)
                                    _________

                                      OPINION
                                     _________

PER CURIAM

     Appellant, David Rush, appeals from an order of the United States District Court
for the District of Delaware denying his motion for preliminary injunctive relief and a

temporary restraining order ("TRO”). Rush also appeals from the District Court’s order

denying his motion for reconsideration pursuant to Fed. R. Civ. P. 59(e).1 For the reasons

that follow, we will summarily affirm the District Court.

       Rush’s complaint, filed pursuant to 42 U.S.C. § 1983, sought a temporary

restraining order and injunctive relief ordering emergency medical treatment of his severe

health conditions. On October 16, 2007, the District Court denied Rush’s request for a

temporary restraining order and for injunctive relief. Rush filed a motion for

reconsideration, which the District Court denied on November 19, 2007. Rush appeals.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1292(a)(1). In

reviewing a district court’s denial of injunctive relief, “‘[w]e review the district court’s

conclusions of law in a plenary fashion, its findings of fact under a clearly erroneous

standard, and its decision to grant or deny the injunction for an abuse of discretion.’” New

Jersey Hosp. Ass’n v. Waldman, 73 F.3d 509, 512 (3d Cir. 1995) (citations omitted).

We will summarily affirm a district court’s order if an appeal presents no substantial




   1
      To the extent that Rush seeks to appeal from the District Court’s October 31, 2007
order, partially dismissing his complaint, we lack jurisdiction to consider his appeal at this
time. An order entered by a District Court that decides fewer than all of the claims, or
determines the rights and liabilities of fewer than all of the parties, is not immediately
appealable unless the District Court directs entry of a final judgment. Fed. R. Civ. P.
54(b). Because the District Court’s October 31, 2007 order does not dismiss all claims as
to all parties and the District Court did not direct entry of judgment under Rule 54(b), the
order is not appealable at this time.

                                               2
question. See I.O.P. 10.6.

       “A preliminary injunction is an extraordinary remedy that should be granted only

if: (1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable

harm to the plaintiff; (3) granting the injunction will not result in irreparable harm to the

defendant; and (4) granting the injunction is in the public interest.” NutraSweet Co. v.

Vit-Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999). “[F]ailure to establish any

element in [a plaintiff’s] favor renders a preliminary injunction inappropriate.” Id.

Furthermore, because of the intractable problems of prison administration, a request for

injunctive relief in the prison context must be viewed with considerable caution. Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995).

       The District Court concluded that Rush could not show irreparable harm absent

issuance of the injunction. We agree. To show irreparable harm, a plaintiff must

demonstrate a clear showing of immediate, irreparable injury; an injunction may not be

used to eliminate the possibility of a remote future injury. Acierno v. New Castle County,

40 F.3d 645, 653 (3d Cir. 1994).

       Rush has been diagnosed with Hepatitis C, cirrhosis of the liver and has a lipoma

growth. Rush’s complaint also alleges that he suffers from an atrophied shoulder muscle.

On March 27, 2007, Rush began receiving Interferon injections for the treatment of his

Hepatitis C. Accordingly, Rush’s request for injunctive relief regarding the treatment of

his Hepatitis C appears moot. In his supplemental response, however, Rush asserts that



                                                3
the prison medical personnel are utilizing an unauthorized protocol for administering his

Interferon shots. Rush asserts that the medical personnel prepare the syringe outside his

view, thus placing him in danger of contracting HIV. Rush, however, fails to demonstrate

how the protocol of preparing the syringe outside of his view places him in any danger,

much less immediate danger, of contracting HIV. Regarding his lipoma growth, Rush

asserts that the growth is painful and that surgery is necessary. The record, however,

demonstrates that the lipoma growth is benign and does not constitute a serious medical

condition. Moreover, the surgical procedure is elective. The record also demonstrates

that Rush’s liver cirrhosis is being continuously monitored and treated with no indication

that the condition places him in danger of immediate irreparable harm. Furthermore,

Rush has failed to demonstrate that his atrophied shoulder is the type of serious medical

condition which places him in danger of immediate harm. Accordingly, Rush has not

established the elements necessary for the issuance of a preliminary injunction.

       For the foregoing reasons, we will summarily affirm the orders of the District

Court. Rush’s motion for leave to file a supplement to his emergency preliminary

injunction is granted, and we have considered his supplement in rendering our decision.

Rush’s “Emergency Preliminary Injunction for Imminent Harm & TRO Motion” is

denied. Appellees’ motion to file appendices under seal is granted.




                                             4